DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   ROBERT GIBSON, Successor in Interest to Joseph P. Karam, Jr.,
                         Appellant,

                                     v.

                           LORIE FISCHER,
                              Appellee.

                              No. 4D18-1253

                              [March 14, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Donald     Hafele,     Judge;    L.T.    Case     No.
502017CA003383XXXMB.

   Robert Gibson, West Palm Beach, pro se.

   Lorie Fischer, Boynton Beach, pro se.

PER CURIAM.

   Affirmed.

GERBER, C.J., TAYLOR and KUNTZ, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.